Schnepp, J. (dissenting).
We agree that the police action constituted a forcible stop and detention of the automobile operated by defendant Zurn in which defendant Parent was a passenger within the meaning of CPL 140.50 and Terry v Ohio (392 US 1). We dissent, however, because in our view the police conduct was based on reasonable suspicion of criminal activity (see, e.g., People v Landy, 59 NY2d 369, 376; People v De Bour, 40 NY2d 210, 223; People v Ingle, 36 NY2d 413; People v Johnson, 102 AD2d 616) and not on a “[vjague or unparticularized” hunch (People v Cantor, 36 NY2d 106, 113). The facts developed at the suppression hearing established that the incident occurred after 8:00 p.m. on January 3, 1983 in a wholly residential neighborhood. The automobile did not merely make a U-turn but rounded the corner at a high rate of speed, spun around and stopped in the street. The defendants exited from the vehicle and hurried around the corner on foot. Officer Scharoun deduced from these facts that a stolen vehicle might have been abandoned and he went outside to investigate. There was a fresh covering of snow. He observed that the occupants of the car, which was the only one parked on the street, had not gone to any nearby house but had proceeded away from the area on foot. After following their footprints in the snow, he observed the defendants returning toward the car. In his view their behavior was suspicious and furtive. At this point the officer’s knowledge of the area and his experience became significant. He knew that the defendants were not from the neighborhood, in which, to his knowledge, there had been approximately 60 burglaries during the past year, many of which had been reported directly to him. Based on this knowledge and his nine years’ experience as a police officer, he reasonably concluded that the defendants’ actions *621and conduct fit the typical modus operandi of burglars and that criminal activity was afoot. We would hold that there are sufficient and articulable facts in the record to justify the police officer’s subsequent stop and seizure of the defendants.
Dillon, P. J., and Hancock, Jr., J., concur with Green, J.; Schnepp, J., dissents and votes to affirm the judgments in a separate opinion in which Moule, J., concurs.
Judgments reversed, on the law and facts, motions to suppress granted and matter remitted to Onondaga County Court for further proceedings on the indictment.